PER CURIAM: *
Peggy Sweeney appeals a summary judgment denying her claim for long term disability benefits. In its comprehensive memorandum opinion, the district court explained that “where the claims administrator is conflicted because of its dual role as gatekeeper and benefactor, its determination is to be reviewed under a less deferential standard” (citing Corry v. Liberty Life Assurance Co., 499 F.3d 389 (5th Cir. 2007)). The day before briefing in this case was completed, however, the Supreme Court enunciated a refined standard for such conflict-of-interest situations under ERISA. See Metro. Life Ins. Co. v. Glenn, — U.S.-, 128 S.Ct. 2343, 171 L.Ed.2d 299 (2008).
This matter is REMANDED so that the district court can consider this matter in light of Glenn. We express no view on how the court should rule. We retain jurisdiction pending receipt of the district court’s decision.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.